Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 05/10/2021, Examiner’s Amendment and further search, Claims 1-13, 24, 33 and 35 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the radio network node is configured to mimic a behavior of a mobile terminal towards a core network, wherein the method comprises: sending, to a core network node, a message comprising a request to establish an end-to-end connection with the CD server, which message further comprises a mobile identity identifying the radio network node as a mobile terminal, wherein the radio network node is an eNB, a gNB or a 2G/3G radio network node and is not the mobile terminal.
	Prior art teaches a method and system for improving the Operations and Maintenance of base stations in mobile telecommunication systems by exchanging OAM information between radio network node and an OAM unit, and Henager provides a mobile station update client facilitates downloading of updated software.
	However, the prior art fails to teach the claimed limitation wherein the radio network node is configured to mimic a behavior of a mobile terminal towards a core network, wherein the method comprises: sending, to a core network node, a message comprising a request to establish an end-to-end connection with the CD server, which message further comprises a mobile identity identifying the radio network node as a mobile terminal, wherein the radio network node is an eNB, a gNB or a 2G/3G radio network node and is not the mobile terminal. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 9, 24 and 33 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647